Citation Nr: 1032079	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1971 to July 1973, including service in the Republic of 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.

In June 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is in the claims file.

The issues of entitlement to service connection for vision 
problems, skin cancer, lung infection, kidney problems, 
and loss of use of a creative organ, to include as due to 
herbicide exposure, have been raised by the record, but 
have not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over them, and they are 
referred to the RO for appropriate action.  

The issues of entitlement to service connection for PTSD and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Hepatitis is not currently shown.


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under the 
VCAA must be examined.  The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable possibility 
exists that such assistance will aid in substantiating the claim.  

In a letter dated in January 2005, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for hepatitis, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
finds that VA met its duty to notify the Veteran of his rights 
and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and by 
affording him the opportunity to give testimony before the 
undersigned Acting Veterans Law Judge in June 2010.  The Board 
also finds that the elements of the claim were discussed with the 
Veteran at the hearing and all pertinent evidence was discussed.  
It appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the claim 
of service connection for hepatitis.  Further development is not 
required because, while there is evidence that the Veteran was 
diagnosed and treated for infectious hepatitis in service in 
February 1973, the condition was resolved in service.  Moreover, 
although the Veteran has alleged a current diagnosis, this claim 
is not supported by the medical record for the alleged treating 
facility; that is, there is no medical evidence of record 
indicating a current disability related to the condition in 
service.  As the evidence does not indicate the existence of a 
disability which may be associated with service, a medical 
examination or medical opinion is not required to decide the 
claim under 38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the Board will now turn to the merits of the Veteran's 
claim.

Principles of Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing 
service connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In a service connection claim, the threshold question is whether 
or not the Veteran actually has the disability for which service 
connection is sought.  In the absence of proof of present 
disability, there can be no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
requirement of a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007).

Facts and Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board provide reasons for rejecting evidence 
favorable to the Veteran.

The record shows that the Veteran was treated in service at 
Brooke General Hospital, Fort Sam Houston, Texas, for HAA 
negative infectious hepatitis in February 1973.  He spent 3 weeks 
in the hospital being treated with bed rest, regular diet, and 
isolation, and was relatively asymptomatic throughout his stay.  
He developed no complications and was discharged when serial 
liver function tests showed evidence of complete resolution of 
his condition and it was felt he had returned to normal.

In his September 2004 claim, the Veteran stated that he had 
hepatitis while he was in the military, stationed at Fort Sam 
Houston.  In the September 2006 Notice of Disagreement, the 
Veteran reported that he had been quarantined with hepatitis at 
Fort Sam Houston.  He said he was advised by his treating 
providers that he should not donate blood anymore and that if the 
palms of his hands ever turned yellow he should go to the 
emergency room.

The medical evidence of record, consisting of VA outpatient 
treatment records from the Birmingham VA Medical Center for 
September 2004 through September 2005, treatment records from the 
Birmingham and Tuscaloosa VA Medical Centers and the Muscle 
Shoals VA Clinic for October 2007 to July 2008, University of 
Alabama Hospital treatment records for the period of January 1976 
through October 1987, and a Social Security disability evaluation 
from January 2005, are all silent as to any mention of hepatitis 
or other liver condition.

At the June 2010 Travel Board hearing, the Veteran testified that 
he got hepatitis when he was stationed at Fort Sam Houston 
shortly after returning from Vietnam.  He was given Tetracycline 
for the disease and was currently being treated for hepatitis at 
the Muscle Shoals VA facility.  He was reminded that his claim 
had so far been denied because of lack of a current diagnosis, 
and reiterated that he had a current diagnosis of hepatitis and 
was being actively treated for the condition with medication 
through the Muscle Shoals VA facility.

While it is a fact that the Veteran was diagnosed with and 
treated for hepatitis in service, there is no objective medical 
evidence to support his contentions that he has a current 
diagnosis or disability related to that disease.  Despite the 
Veteran's testimony, which the Board attributes to genuine 
confusion, the VA treatment records - including those for the 
Muscle Shoals Clinic - do not reflect any diagnosis or treatment 
related to hepatitis.  The list of medications prescribed does 
not include any related to hepatitis.  Nor is there any other 
evidence, besides the Veteran's testimony, that a current 
disability of the liver exists.  While the Veteran can provide 
evidence of symptomatology which is observable by a layperson, 
the diagnosis of hepatitis requires medical expertise which he 
has not been shown to possess.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, his testimony alone is not sufficient to support a 
claim of service connection, particularly where it is 
contradicted by the medical evidence of record.

In light of the lack of medical evidence of a current disability, 
there is no basis for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The benefit-of-the-doubt standard 
of proof is not applicable here.  38 U.S.C.A. § 5107. 


ORDER

Service connection for hepatitis is not warranted.


REMAND

The Veteran seeks service connection for PTSD, which has been 
diagnosed by VA treatment providers.  He attributes his PTSD to 
his experiences in Vietnam, specifically, being shot at while 
landing on his first day in Vietnam, cleaning up the remains of 
helicopters that had been shot down, seeing people killed and 
injured, and being shelled by the enemy. 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), that is, a 
diagnosis that conforms to the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor to 
support the diagnosis of PTSD, the evidence necessary to 
establish the occurrence of an in-service stressor varies 
depending on whether or not the Veteran engaged in combat with 
the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Under the recent amendment to 38 C.F.R. § 3.304(f), which applies 
to any case received by or pending with VA as of July 13, 2010, 
where the claimed noncombat in-service stressor is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to that stressor, in the absence of clear 
and convincing evidence to the contrary and where the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
"Fear of hostile military or terrorist activities" means that a 
Veteran experienced, witnessed, or was confronted with an event 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, and 
the Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Prior to the amendment of 38 C.F.R. § 3.304(f), where, as here, 
the Veteran did not engage in combat, the Veteran's statement and 
testimony alone was not sufficient to establish the occurrence of 
the claimed in-service stressor and his statements and testimony 
needed to be corroborated by credible supporting evidence.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the Veteran's stressors are not related to combat 
and meet the guidelines of the new regulations as based on fear 
of hostile military or terrorist activity.  By their nature, they 
were not capable of corroboration under the previous standard of 
Cohen, but warrant further development under the new provisions 
of 38 C.F.R. § 3.304(f)(3).  Specifically, a VA examination 
consistent with the guidelines set forth in the regulations is 
required to determine whether the identified stressors are 
sufficient to support a diagnosis of PTSD and whether his 
symptoms are related to those stressor incidents.

On the claim of service connection for tinnitus, the Board notes 
that a VA examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the Veteran has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service- connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a decision 
on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  

The Veteran testified in his hearing that he suffers from ringing 
or buzzing in his ears that he described as constant, but with 
fluctuations in volume.  He also testified that he first noticed 
the noise in Vietnam when he was wishing he could hear better in 
order to avoid being taken by surprise by a sniper.  He believed 
it was a result of his exposure to loud noises in service, 
particularly an explosion his first night in Vietnam in which he 
"got blowed plum across the field."  The Board finds that the 
Veteran is competent to identify his symptoms associated with 
tinnitus and when such symptoms first began to occur.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds the 
Veteran's assertions to be consistent with this service and 
credible in that there is no evidence to refute his contentions.  
With no competent medical evidence on file as to an actual 
diagnosis of tinnitus, however, the Board has no choice but to 
remand this claim so that a medical examination can be performed.  
McLendon, 20 Vet. App. at 84; 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a medical 
examination to determine the nature and 
etiology of the claimed ringing in the ears.  
The claim folder must be made available to 
the examiner and the examiner is to be 
advised that VA accepts that an in-service 
acoustic trauma was experienced as consistent 
with the circumstances of service and that 
the Veteran has experienced a ringing in his 
ears ever since.  After examination, the 
examiner should render all appropriate 
diagnoses and offer an opinion as to whether 
any tinnitus identified is at least as likely 
as not a result of active duty service or any 
incident therein.  All opinions and 
conclusions expressed must be supported by a 
detailed rationale.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

2.  Schedule the Veteran for a psychological 
examination conducted by a VA psychiatrist or 
psychologist, or one with whom VA has 
contracted, to determine: (a) if one or more 
of the Veteran's claimed stressor incidents 
is adequate to support a diagnosis of PTSD; 
and (b) if the Veteran's current symptoms are 
related to such stressor(s).  In formulating 
the opinion, the examiner should review the 
language of 38 C.F.R. § 3.304(f)(3).  The 
claim folder must be made available to the 
examiner.  After examination, the examiner 
should render all appropriate diagnoses; all 
opinions and conclusions expressed must be 
supported by a detailed rationale.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so be 
included.

3.  On completion of the foregoing, the claim 
should be adjudicated.  If any aspect of the 
decision remains adverse to the Veteran, then 
provide him and his representative a 
supplemental statement of the case and return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


